Case: 16-50318      Document: 00513804737         Page: 1    Date Filed: 12/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-50318
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 20, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARCO VILLARREAL, JR., also known as “Markito”, also known as Marco
Villarreal,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1612-1


Before DENNIS, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Marco Villarreal,
Jr., has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Villarreal has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50318    Document: 00513804737    Page: 2   Date Filed: 12/20/2016


                                No. 16-50318

concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2